DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: It seems the spec of the Fig 2 and Fig 3 are not matching with drawings, maybe switched vs intended.  
Appropriate correction is required.

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haukness et al. (Patent 8908407), hereinafter as Haukness, in view of Matsunami (PGPUB 20150016177), hereinafter as Matsunami.

Regarding claim 4, Haukness teaches a ternary content addressable memory, wherein the ternary content addressable memory comprises a number of kernel units having functions of data storing, data erasing / writing, and data comparing; 
the kernel units are arranged in an array (Fig 7), all kernel units in a unit of row are connected to a same matching line (Fig 3B, line 367), and all kernel units in a unit of column are connected to a same pair of complementary search signal lines(Fig 3B, line 369 and 370); 
each of the kernel units comprises a first memory diode and a second memory diode (Fig 3B, and col 9 line 16-17); 
top electrodes of the first memory diode and the second memory diode are respectively connected to a pair of complementary search signal lines (Fig 3b, 369 and 370), and bottom electrodes of the first memory diode and the second memory diode are connected to a same matching line (Fig 3B, line 367).
But not expressly the memory cell is a memory diode;
Matsunami teaches a variable resistor and a diode being combined into a memory cell element (Fig 7, and [0032], and [0045] diode between oxide and WL).
Since Matsunami and Haunkess are both from the same field of semiconductor memory device, the purpose disclosed by Matsunami would have been recognized in the pertinent art of Haunkess. 
It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to use the memory element as in Matsunami into the device of Haunkess for the purpose of simplifying the structure of the memory device. 
 


6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haukness and Matsunami, in view of Matsubayashi (PGPUB 20120292614), hereinafter as Matsubayashi.
Regarding claim 6, Haukness and Matsunami teach a device as in rejection of claim 4,
And Haukness teaches the kernel unit cooperate with each other to store three logic states of [0], [1], and [don't care]: when the first memory diode is in an on-state and the second memory diode is in an off-state, the kernel unit stores a data bit [0]; when the first memory diode is in the off-state and the second memory diode is in the on-state, the kernel unit stores a data bit [1] (Table 2); and 
But not when both the first memory diode and the second memory diode are in the off-state, the kernel unit is in a state of [don't care].
Matsubayashi teaches when selecting switches are in the off-state, the kernel unit is in a state of [don't care] ([0120]).
Since Matsubayashi and Haunkess are both from the same field of semiconductor memory device, the purpose disclosed by Matsubayashi would have been recognized in the pertinent art of Haunkess. 
It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to setup states as in Matsubayashi into the device of Haunkess for the purpose of managing a setup states of the CAM memory. 

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haukness, Matsunami and Matsubayashi, in view of Proebsting et al. (US Patent 6879532), hereinafter as Proebsting.
Regarding claim 7, Haukness, Matsunami and Matsubayashi teach a device as in rejection of claim 6,
But not detailed output states corresponding matching conditions,

when a data bit stored in the kernel unit is inconsistent with the search signal, it is in a mismatch state (mismatch), and when one or more kernel units on a same matching line are in the mismatch state (mismatch), the matching line outputs [1] (col 19, line 14-20).
Since Proebsting and Haunkess are both from the same field of semiconductor memory device, the purpose disclosed by Proebsting would have been recognized in the pertinent art of Haunkess. 
It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to setup outputs of CAM searching as in Proebsting into the device of Haunkess for the purpose of managing operations of the CAM memory. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIN HUANG whose telephone number is (571)270-5798.  The examiner can normally be reached on M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on (571)272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



MIN . HUANG
Examiner
Art Unit 2827



/MIN HUANG/               Primary Examiner, Art Unit 2827